        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 1 of 40




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  STEPHANIE HIGGINS, MEGHAN                           )
  TANEYHILL, SHEILA LEVESQUE,                         )
  MARGARET MAGEE, SHERRI                              ) Case No. 3:16-cv-02382-MEM
  KRAMER, SHELLY NEAL, and YVETTE                     )
  MARSHALL, for themselves and all others             )
  similarly situated,                                 ) JURY TRIAL DEMANDED
                                                      )
                           Plaintiffs,                )
                                                      )
            v.                                        )
                                                      )
  BAYADA HOME HEALTH CARE, INC.                       )
                                                      )
                           Defendant.                 )

                 AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT

       Stephanie Higgins (“Higgins” or “Plaintiff”), Meghan Taneyhill (“Taneyhill” or

“Plaintiff”), Sheila Levesque (“Levesque” or “Plaintiff”), Margaret Magee (“Magee” or

“Plaintiff”), Sherri Kramer (“Kramer” or “Plaintiff”), Shelly Neal (“Neal” or “Plaintiff”), and

Yvette Marshall (“Marshall” or “Plaintiff”) (collectively, “Plaintiffs”), by and through their

undersigned attorneys, hereby make the following allegations against Bayada Home Health Care,

Inc. (“Defendant”) concerning their acts and status upon their actual knowledge and concerning

all other matters upon information, belief, and the investigation of their counsel:

                                   NATURE OF THE ACTION

       1.         Plaintiffs bring this action to redress Defendant’s violations of the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201, et seq. (the “FLSA”), the Pennsylvania Minimum Wage

Act of 1968, 43 P.S. §§ 333.101, et seq. (the “PMWA”), the New Jersey Wage and Hour Law,

N.J.S.A. 34:12-56(a), et seq. and N.J.A.C. 12:56-5.1, et seq. (the “NJWHL”), the Massachusetts

Minimum Fair Wage Law, Mass. Gen. L. c. 151 §§ 1, et seq. (the “MMFWL”), the Maryland
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 2 of 40




Wage and Hour Law, Md. Code Ann., Labor & Employment §§ 3-401, et seq. (the “MWHL”), the

Colorado Minimum Wage Act, Colo. Rev. Stat. § 8-6-101, et seq. and the Colorado Minimum

Wage Order no. 34, 7 C.C.R. 1103-1, et seq. (the “CMWA”), the Arizona Wage Statute, Ariz.

Rev. Stat. §§ 23-350, et seq. (the “AWS”), and the North Carolina Wage and Hour Act, N.C. Gen.

Stat. § 95-25.1, et seq. (the “NCWHA”), by knowingly classifying its home health Clinicians as

overtime exempt and knowingly failing to pay them any overtime premium wages for the overtime

work they performed despite knowing they were paid pursuant to a hybrid productivity point-based

wage scheme that is plainly inconsistent with their classification as overtime exempt.

       2.         Plaintiff Higgins brings her FLSA claim on a collective basis pursuant to 29 U.S.C.

§ 216(b) for all people who worked as home health Clinicians for Defendant at any point during

the maximum limitations period (the “FLSA Class”).

       3.         Plaintiffs Higgins, Taneyhill, Levesque, Magee, Kramer, Neal, and Marshall each

bring their respective Pennsylvania, New Jersey, Massachusetts, Maryland, Colorado, Arizona and

North Carolina state law claims pursuant to the class action provision of Fed. R. Civ. P. 23 and

seek to recover unpaid wages and related penalties and damages for themselves and other similarly

situated individuals who worked as home health Clinicians for Defendant at any point in each

respective state during each respective state law’s applicable statute of limitations period (each, a

“State Class”).

                                   JURISDICTION AND VENUE

       4.         This Court has subject-matter jurisdiction over this action pursuant to 29 U.S.C. §

216(b), which provides that suits under the FLSA “may be maintained against any employer … in

any Federal or State court of competent jurisdiction.”




                                                   2
          Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 3 of 40




       5.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331.

       6.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367(a) because these claims are so related to the FLSA claims that they form part

of the same case or controversy.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2), because Plaintiff

Higgins resides in this District, Plaintiff Higgins worked for Defendant in this District, Plaintiff

Higgins suffered the losses at issue in this District, Defendant has significant business contacts in

this District, Defendant is alleged to have engaged in the wrongful conduct at issue in this District,

and actions and omissions giving rise to each Plaintiff’s claims occurred in this District.

                                          THE PARTIES

       8.      Plaintiff Stephanie Higgins is a resident of the Commonwealth of Pennsylvania

who resides in Luzerne County, PA. From September 4, 2012 to September 27, 2016, Plaintiff

Higgins worked as a Registered Nurse for Defendant, performing home health care services in this

District. Defendant paid Plaintiff on a combined productivity point / hourly basis that did not

include the payment of any overtime premium wages for any of the work she performed beyond

forty hours in any workweek. As a result, Plaintiff Higgins is personally familiar with, and was

personally affected by, the policies and practices described in this Amended Complaint.

          9.   Plaintiff Meghan Taneyhill is a resident of the State of New Jersey who resides in

Belford, NJ. From April 2014 to July 2017, Plaintiff Taneyhill worked as a Registered Nurse for

Defendant, performing home health care services in Burlington County, New Jersey. Defendant

paid Plaintiff Taneyhill on a combined productivity point / hourly basis that did not include the

payment of any overtime premium wages for any of the work she performed beyond forty hours



                                                  3
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 4 of 40




in any workweek. As a result, Plaintiff Taneyhill is personally familiar with, and was personally

affected by, the policies and practices described in this Amended Complaint.

       10.     Plaintiff Sheila Levesque is a resident of the Commonwealth of Massachusetts who

resides in Mashpee, MA. From September 2015 to September 2016, Plaintiff Levesque worked as

a Registered Nurse for Defendant, performing home health care services in Massachusetts.

Defendant paid Plaintiff Levesque on a combined productivity point / hourly basis that did not

include the payment of any overtime premium wages for any of the work she performed beyond

forty hours in any workweek. As a result, Plaintiff Levesque is personally familiar with, and was

personally affected by, the policies and practices described in this Amended Complaint.

       11.     Plaintiff Margaret Magee is a resident of the State of Maryland who resides in

Abingdon, MD. From June 2013 to September 2016, Plaintiff Magee worked as a Registered Nurse

for Defendant, performing home health care services in Maryland. Defendant paid Plaintiff Magee

on a combined productivity point / hourly basis that did not include the payment of any overtime

premium wages for any of the work she performed beyond forty hours in any workweek. As a

result, Plaintiff Magee is personally familiar with, and was personally affected by, the policies and

practices described in this Amended Complaint.

       12.     Plaintiff Sherri Kramer is a resident of the State of Colorado who resides in Dacono,

CO. From March 2005 to the present, Plaintiff Kramer has worked as a Licensed Practical Nurse

for Defendant, performing home health care services in Colorado. Defendant paid Plaintiff Kramer

on a combined productivity point / hourly basis that did not include the payment of any overtime

premium wages for any of the work she performed beyond forty hours in any workweek. As a

result, Plaintiff Kramer is personally familiar with, and was personally affected by, the policies

and practices described in this Amended Complaint.



                                                 4
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 5 of 40




       13.     Plaintiff Shelly Neal is a resident of the State of Arizona who resides in Tucson,

AZ. From July 2017 to May 2018, Plaintiff Neal worked as a Registered Nurse for Defendant,

performing home health care services in Arizona. Defendant paid Plaintiff Neal on a combined

productivity point / hourly basis that did not include the payment of any overtime premium wages

for any of the work she performed beyond forty hours in any workweek. As a result, Plaintiff Neal

is personally familiar with, and was personally affected by, the policies and practices described in

this Amended Complaint.

       14.     Plaintiff Yvette Marshall is a resident of the State of North Carolina who resides in

Concord, NC. From Jun 2017 to November 2017, Plaintiff Marshall worked as a Registered Nurse

for Defendant, performing home health care services in North Carolina. Defendant paid Plaintiff

Marshall on a combined productivity point / hourly basis that did not include the payment of any

overtime premium wages for any of the work she performed beyond forty hours in any workweek.

As a result, Plaintiff Marshall is personally familiar with, and was personally affected by, the

policies and practices described in this Amended Complaint.

       15.     Plaintiff Higgins has consented in writing to be a part of this action pursuant to 29

U.S.C. § 216(b). See Consent Form (Exhibit A).

       16.     Bayada Home Health Care, Inc. (“Defendant”) is a limited liability corporation with

its headquarters located at 290 Chester Avenue in Moorestown, N.J. Defendant’s core business

involves the provision of home health care services in at least 22 states, including Pennsylvania.

As discussed more fully below, Defendant is directly responsible for the operation of its home

health care business, and for the policies, practices, and conduct at issue in this case.




                                                  5
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 6 of 40




                                      BACKGROUND FACTS

        17.     This action arises out of Defendant’s systematic, company-wide wrongful

classification of Plaintiffs and other similarly-situated home health Clinicians as exempt from the

overtime compensation requirements of the FLSA, the PMWA, the NJWHL, the MMFWL, the

MWHL, the CMWA, the AWS, and the NCWHA. The affected employees worked for Defendant

as Registered Nurses, Physical Therapists, Occupational Therapists, Speech Language

Pathologists, Medical Social Workers and in other similarly-designated skilled care positions

(collectively “Clinicians”), whose primary duties involved providing health care services to

patients in their homes.

        18.     For an employer to properly designate an employee as exempt from statutory

overtime compensation requirements, it must affirmatively establish that the employee performs

job duties that meet one of the statutorily-defined exemptions and that the employee is paid on

either a salary-basis or fee-basis.

        19.     Plaintiffs’ claims are based on Defendant’s uniform determination to pay Plaintiffs

and all of its Clinicians pursuant to a hybrid productivity point-based compensation scheme that

does not meet either the salary-basis requirement or the fee-basis requirement, meaning that

Defendant had no valid basis to classify Plaintiffs, or any other Clinicians, as overtime exempt

and, therefore, wrongly deprived these employee of legally-required overtime wages.

        20.     Defendant paid Plaintiffs and its other Clinicians on a productivity point system for

the time they spent providing care and treatment in patients’ homes. This system assigns point

values to various tasks and “visit types” depending on the length of time they take or are expected

to take. Under this system, Defendant determines Plaintiffs’ and its other Clinicians’ pay by

multiplying their number of points earned each week by a “base visit rate.” The system is based



                                                  6
          Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 7 of 40




on a matrix that, for example, for RNs attributes one point (or the base visit rate) for a routine

home visit, one point for an evaluation visit, 1½ points for a recertification visit or a resumption

of care visit, and two points for a “start of care” visit. These visit rates correlate with the average

duration for each visit type, and the rates are set based on time estimates for each visit type.

          21.   Defendant also assigns point values and/or pays Plaintiffs and other Clinicians on

a straight hourly basis for the time they spent performing non-visit related work, including but not

limited to time spent attending staff meetings, case conferences, in-service training, and occasional

office work. The point values attributed to these tasks are based on the time they actually take, and

if, for instance, a staff meeting runs longer than expected, Defendant will increase the point value

assigned to that meeting.

          22.   Defendant’s productivity point-based pay plan serves as a proxy for hourly

compensation because it is based on the number of hours assigned to a particular work task rather

than the accomplishment of a given single task as required by the FLSA’s fee basis regulation.

          23.   Defendant’s productivity point system, which is based on time estimates for visits

and not the actual time spent working, does not accurately account for the time Plaintiffs and other

Clinicians spend on a wide array of other work-related tasks they were required to perform on a

regular basis, including: preparing for patient visits, communicating with patients, physicians and

case managers about scheduling, patient-care and logistical matters, coordinating patient care with

other providers, travelling between patients’ homes, documenting information from patient visits

(“charting”), or ordering, organizing and retrieving equipment and supplies used during their home

visits.

          24.   Defendant’s uniform pay plan also does not provide Plaintiffs and its other

Clinicians with a guaranteed salary. For example, if low patient availability prevents Plaintiffs and



                                                  7
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 8 of 40




other Clinicians from meeting their weekly productivity point quota, Defendant penalizes

Plaintiffs and other Clinicians by requiring them to supplement those points with earned paid time

off (“PTO”) hours. If Plaintiffs or other Clinicians exhaust their available PTO hours, Defendant

does not pay Plaintiffs or its other Clinicians their full salary or otherwise compensate them for

the gap in productivity, instead paying only for the actual points they earned. Therefore,

Defendant’s pay plan does not amount to a guaranteed salary because Plaintiffs and other

Clinicians do not receive their full salary if they do not meet their productivity quota and exhaust

their available PTO hours.

       25.     Defendant routinely suffered and permitted Plaintiffs and its other Clinicians to

spend more than forty hours per workweek on the various work-related tasks described above.

       26.     Defendant did not maintain accurate contemporaneous records of all the hours

Plaintiffs and its other Clinicians worked, and did not require any Clinician, including Plaintiffs,

to maintain such records.

       27.     Defendant knew or should have known that Plaintiffs and its other Clinicians were

working more than 40 hours per week, because it assigned the work they performed; it tracked

their performance of this work; and it required all Clinicians to complete extensive paperwork

detailing their work and when it was completed.

       28.     Defendant knew or should have known that Plaintiffs and its other Clinicians

should have been classified as non-exempt employees because it was responsible for implementing

and managing the hybrid productivity point-based compensation system that does not meet any

test for exemption under the FLSA, the PMWA, the NJWHL, the MMFWL, the MWHL, the

CMWA, the AWS, and the NCWHA.




                                                 8
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 9 of 40




                      FLSA COLLECTIVE ACTION ALLEGATIONS

       29.    Plaintiffs bring their FLSA claims on a collective basis pursuant to 29 U.S.C. §

216(b) for all people who worked as home health Clinicians for Defendant at any point during the

maximum limitations period (the “FLSA Class”).

       30.    Plaintiffs belong to the FLSA Class they seek to represent, because:

              a.      They each worked as a home health Clinician for Defendant during

       the relevant period and each had similar job duties to the other FLSA Class

       members;

              b.      They each received the same training from Defendant and were

       required to comply with the same wage and hour policies;

              c.      Defendant classified each Plaintiff as exempt from the FLSA’s

       overtime compensation requirements;

              d.      Plaintiffs’ wages were calculated and paid based on Defendant’s

       hybrid productivity point-based pay scheme;

              e.      Defendant routinely suffered and permitted Plaintiffs to work more

       than forty hours per workweek;

              f.      Defendant did not maintain accurate contemporaneous records of all

       the hours each Plaintiff worked, and did not require any Clinician, including each

       Plaintiff to maintain such records;

              g.      Defendant knew each Plaintiff was working more than 40 hours per

       week, because it assigned the work they performed, tracked their performance of

       this work and required them to complete extensive paperwork detailing their work

       and when it was completed; and



                                               9
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 10 of 40




               h.      Defendant did not pay Plaintiffs for any overtime premium wages

       for any of the work they performed beyond forty hours in any work week.

       31.     Although Plaintiffs and the FLSA Class members may have worked in different

states or under different managers, this action may be properly maintained as a collective action

because, among other things:

               a.      They worked under the same material terms and conditions of

       employment;

               b.      They were all classified as exempt from statutory overtime wage

       requirements;

               c.      They performed the same job duties and had the same job-related

       responsibilities;

               d.      They received common training about their employment and the

       wage and hour policies and practices at issue here;

               e.      They were governed by the same timekeeping policies, practices and

       systems;

               f.      They were governed by the same compensation policies, practices

       and systems;

               g.      They were governed by the same policies, practices and systems

       concerning work hours and the performance of their work; and

               h.      They were governed by the same policies, practices and systems

       concerning overtime hours and wages.

       32.     Plaintiffs and the FLSA Class members do not meet any test for exemption under

the FLSA.



                                               10
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 11 of 40




        33.     Plaintiffs estimate that the FLSA Class, including both current and former

employees over the relevant period, will include thousands of members. The precise number of

FLSA Class members will be readily available from Defendant’s personnel, scheduling, time and

payroll records, and from input received from the Class members as part of the notice and “opt-

in” process provided by 29 U.S.C. § 216(b).

                           STATE SPECIFIC CLASS ALLEGATIONS

        34.     Plaintiffs also seek to maintain this action as a class action, pursuant to Fed. R. Civ.

P. 23(a) and 23(b), on behalf of themselves and all other similarly situated Clinicians who worked

for Defendant in Pennsylvania, New Jersey, Massachusetts, Maryland, Colorado, Arizona, and

North Carolina, at any time within each respective state law’s applicable statute of limitations

period.1

        35.     Plaintiffs and other similarly situated Clinicians all worked under common

employment policies, were subject to the same compensation scheme, and were subject to the same

practices challenged in this action as described above.

        36.     Plaintiff Higgins worked for Defendant as a Registered Nurse in Pennsylvania

during the applicable statute of limitations period.

        37.     Plaintiff Taneyhill worked for Defendant as a Registered Nurse in New Jersey

during the applicable statute of limitations period.




1
         The Statute of Limitations period for each applicable state law is as follows: (1) in Pennsylvania,
the statute of limitations period is three years. 43 P.S. § 260.9a(g); (2) in New Jersey, the statute of
limitations period is two years. N.J.S.A. 34:11-56(a)(25.1); (3) in Massachusetts, the statute of limitations
period is three years. Mass. Gen. L. c. 151 § 20A; (4) in Maryland, the statute of limitations period is three
years. Md. Code Ann. § 5-101; (5) in Colorado, the statute of limitations period is two years, unless the
violation is willful in which case the statute of limitations period is three years. 7 C.C.R. 1103-1 § 15; (6)
in Arizona, the statute of limitations period is one year. A.R.S. § 12-541; and (7) in North Carolina, the
statute of limitations period is two years. N.C. Gen. Stat. § 95-25.22(f).

                                                     11
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 12 of 40




       38.     Plaintiff Levesque worked for Defendant as a Registered Nurse in Massachusetts

during the applicable statute of limitations period.

       39.     Plaintiff Magee worked for Defendant as a Registered Nurse in Maryland during

the applicable statute of limitations period.

       40.     Plaintiff Kramer worked for Defendant as a Licensed Practical Nurse in Colorado

during the applicable statute of limitations period.

       41.     Plaintiff Neal worked for Defendant as a Registered Nurse in Arizona during the

applicable statute of limitations period.

       42.     Plaintiff Marshall worked for Defendant as a Registered Nurse in North Carolina

during the applicable statute of limitations period.

       43.     Plaintiffs belong to each respective Class they seek to represent because they:

               a.      Worked for Defendant as Clinicians under the same material terms

       and conditions of employment as each applicable State Class’s members;

               b.      Were uniformly classified as exempt from federal and each

       respective State’s statutory overtime wage requirements;

               c.      Performed the same job duties and had the same job-related

       responsibilities as each applicable State Class’s members;

               d.      Received the same training about their employment and wage and

       hour policies and practices at issue here as each applicable State Class’s members;

               e.      Were governed by the same timekeeping policies, practices and

       systems as each applicable State Class’s members;

               f.      Were governed by the same compensation policies, practices and

       systems as each applicable State Class’s members;



                                                 12
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 13 of 40




               g.      Were governed by the same policies, practices and systems

       concerning work hours and the performance of their work as each applicable State

       Class’s members; and

               h.      Were governed by the same policies, practices and systems

       concerning overtime hours and wages as each applicable State Class’s members.

                                          Class Definition

       44.     Plaintiffs seek certification of state specific classes consisting of the following

individuals in Pennsylvania, New Jersey, Massachusetts, Maryland, Colorado, Arizona, and North

Carolina respectively (each, a “State Class”):

       All individuals who currently work, or have worked, for Defendant as a home
       health Clinician in [State], during [State]’s applicable statute of limitations period.2

                                            Numerosity

       45.     More than 40 Clinicians were employed by Defendant in each applicable State who

were subject to the same practices challenged in this action as alleged above and not paid overtime

compensation for all time worked in excess of 40 in given workweeks. Accordingly, Plaintiffs

satisfy the numerosity requirements as each State Class is so numerous that joinder of all members

is impracticable.

       46.     Members of each proposed State Class can be identified and located using

Defendant’s payroll and personnel records. State Class members may be informed of the pendency

of this action by direct mail, electronic mail, text message, and/or published and broadcast notice.




2
        Plaintiffs reserve the right to propose a different class definition or include sub-classes, if
appropriate, after the completion of discovery.

                                                  13
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 14 of 40




                                Common Questions of Fact or Law

       47.     There are questions of fact and law common to each State Class member which

predominate over questions affecting only individual members, if any. Plaintiffs, the members of

each State Class, and Defendant have a commonality of interest in the subject matter and the

remedy sought.

       48.     If individual actions were required to be brought by each member of each State

Class injured or affected, the result would be a multiplicity of actions, creating a hardship to the

Court, the State Classes, and to the Defendant. Accordingly, a class action is an appropriate method

for the fair and efficient adjudication of this lawsuit and distribution of the common fund to which

each State Class is entitled.

                                            Typicality

       49.     Plaintiffs’ claims are typical of the claims of each State Class’s members. As a

result of Defendant’s unlawful conduct, Plaintiffs suffered similar injuries as those suffered by

other members of each respective State Class they seek to represent.

                                            Adequacy

       50.     Plaintiffs are adequate representatives of each respective State Class they seek to

represent because they are each members of a respective State Class, and their interests do not

conflict with the interests of the other members of each State Class. The interests of each State

Class member will be fairly and adequately protected by Plaintiffs and their undersigned counsel.

Plaintiffs have hired competent attorneys who are experienced in class action litigation of this type

and who are committed to the prosecution of this Action.




                                                 14
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 15 of 40




                                            Superiority

        51.     A class action is superior to other available means for the fair and efficient

adjudication of this controversy because individual joinder of the parties is impracticable. Class

action treatment will allow a large number of similarly situated persons to prosecute their common

claims in a single forum, simultaneously, efficiently, and without the unnecessary duplication of

effort and expense if these claims were brought individually.

        52.     Moreover, as the damages suffered by each State Class member may be relatively

small, the expenses and burden of individual litigation would make it difficult for each State Class

member to bring individual claims.

        53.     The presentation of separate actions by individual class members could create a risk

of inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendant and/or substantially impair or impede the ability of each State Class’s members to

protect their interests.

                                   COUNT I
                     FAIR LABOR STANDARDS ACT SECTION 207
                 DEFENDANT’S FAILURE TO PAY EARNED OVERTIME

        54.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        55.     Defendant is an “Employer” as defined by 29 U.S.C. § 203(d).

        56.     The wages Defendant paid to Plaintiff Higgins and the FLSA Class members are

“Wages” as defined by 29 U.S.C. § 203(m).

        57.     Defendant is an “enterprise engaged in commerce or in the production of goods for

commerce” within the meaning of 29 U.S.C. § 203(s)(1)(A).




                                                 15
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 16 of 40




       58.     Plaintiff Higgins and the FLSA Class members are “Employees” as defined by 29

U.S.C. § 203(e)(1).

       59.     Plaintiff Higgins and the FLSA Class members are similarly-situated individuals

within the meaning of 29 U.S.C. § 216(b).

       60.     29 U.S.C. § 207(a)(1) provides that, with certain exceptions not applicable here,

non-exempt employees must be paid an overtime premium rate, equal to 1½ times their regular

rate of pay, for all hours worked in excess of 40 hours per week.

       61.     29 U.S.C. § 211(c) expressly requires employers to maintain accurate time records

of the work their employees perform.

       62.     29 U.S.C. § 216(b) expressly allows private plaintiffs to bring collective actions to

enforce an employer’s failure to comply with its requirements.

       63.     Throughout the relevant period, Defendant was obligated to comply with the

FLSA’s requirements, Plaintiff Higgins and the FLSA Class members were covered employees

entitled to the FLSA’s protections, and Plaintiff Higgins and the FLSA Class members were not

exempt from receiving wages required by the FLSA for any reason.

       64.     Defendant violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly classifying Plaintiff Higgins and the FLSA Class

members as exempt from the FLSA’s overtime pay provision despite knowing that its hybrid

productivity point-based wage scheme does not meet either the salary-basis requirement or the fee-

basis requirement.

       65.     Defendant violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly suffering or permitting Plaintiff Higgins and the FLSA




                                                16
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 17 of 40




Class members to regularly work more than 40 hours per week without ensuring they were paid at

an overtime premium rate for all hours beyond 40.

        66.    Defendant violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly failing to pay Plaintiff Higgins and the FLSA Class

members any wages for a wide array of work-related tasks they were required to regularly perform,

including: preparing for patient visits; communicating with patients, physicians and case managers

about scheduling, patient-care and logistical matters; coordinating patient care with other

providers; travelling between patients’ homes; documenting information from patient visits

(“charting”); and ordering, organizing, or retrieving equipment and supplies to be used during their

home visits.

        67.    Defendant violated the FLSA and acted with reckless disregard of clearly

applicable FLSA provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Higgins and the FLSA Class members worked.

        68.    Plaintiff Higgins and the FLSA Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of

overtime wages owed for work they performed from which Defendant derived a direct and

substantial benefit.

        69.    Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Higgins and the FLSA Class members all wages mandated by the

FLSA.




                                                17
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 18 of 40




                                   COUNT II
                       PENNSYLVANIA MINIMUM WAGE ACT
                 FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                           UNDER PENNSYLANIA LAW

        70.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

        71.     Plaintiff Higgins and other similarly situated home health Clinicians that currently

work or worked for Defendant in Pennsylvania during the applicable statute of limitations period

(the “Pennsylvania Class”) meet the requirements for certification and maintenance of a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

        72.     The unpaid wages at issue in this litigation are “Wages” as defined by PMWA §

3(d).

        73.     Defendant is an “Employer” as defined in PMWA § 3(g).

        74.     Plaintiff Higgins and the Pennsylvania Class members are “Employees” as defined

by PMWA § 3(h).

        75.     PMWA § 4(a.1) requires an employer to pay its employees at least the federal

minimum wage rate for all hours worked.

        76.     PMWA § 4(c) and the applicable enabling Regulations found at 34 Pa. Code §

231.42 state that employees shall be paid for all hours worked in excess of 40 hours per week at a

rate not less than 1½ times their regular rate of pay.

        77.     PMWA § 8 requires employers to keep a true and accurate record of the hours

worked by each employee.

        78.     PMWA § 13 expressly allows private plaintiffs to bring a civil action to enforce an

employer’s failure to comply with the PMWA’s requirements.




                                                 18
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 19 of 40




       79.     PMWA § 13 expressly provides that an agreement between the employer and

employee to work for less than the required minimum wage is not a defense to an action seeking

to recover unpaid minimum wages.

       80.     Throughout the relevant period, Defendant was obligated to comply with the

PMWA’s requirements, Plaintiff Higgins and the Pennsylvania Class members were covered

employees entitled to the PMWA’s protections, and Plaintiff Higgins and the Pennsylvania Class

members were not exempt from receiving wages required by the PMWA for any reason.

       81.     Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly classifying Plaintiff Higgins and the Pennsylvania

Class members as exempt from the PMWA’s overtime pay provision despite knowing that its

hybrid productivity point-based wage scheme does not meet either the salary-basis requirement or

the fee-basis requirement. See, e.g., 34 Pa. Code § 231.84 (Exemptions under the PMWA require

Defendant to prove that the employee at issue is “compensated for his services on a salary or fee

basis …”).

       82.     Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly suffering or permitting Plaintiff Higgins and the

Pennsylvania Class members to regularly work more than 40 hours per week without ensuring

they were paid at an overtime premium rate for all hours beyond 40.

       83.     Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly failing to pay Plaintiff Higgins and the Pennsylvania

Class members any wages for a wide array of work-related tasks they were required to regularly

perform, including: preparing for patient visits; communicating with patients, physicians and case

managers about scheduling, patient-care and logistical matters; coordinating patient care with



                                               19
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 20 of 40




other providers; travelling between patients’ homes; documenting information from patient visits

(“charting”); and ordering, organizing, or retrieving equipment and supplies to be used during their

home visits.

       84.      Defendant violated the PMWA and acted with reckless disregard of clearly

applicable PMWA provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Higgins and the Pennsylvania Class members worked.

       85.      Plaintiff Higgins and the Pennsylvania Class members have been harmed as a direct

and proximate result of the unlawful conduct described here, because they have been deprived of

wages owed for work they performed from which Defendant derived a direct and substantial

benefit.

       86.      Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Higgins and the Pennsylvania Class members all wages mandated by

the PMWA.

       87.      As a result of Defendant’s violations of the PMWA, Plaintiff Higgins and other

members of the Pennsylvania Class have suffered harm and are entitled to recoup their unpaid

wages and other losses in an amount to be determined at trial, along with liquidated damages,

interest and reasonable attorneys’ fees and costs.

                               COUNT III
                   NEW JERSEY WAGE AND HOUR LAW
       DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                        UNDER NEW JERSEY LAW

       88.      Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       89.      Plaintiff Taneyhill and other similarly situated home health Clinicians that currently

work or worked for Defendant in New Jersey during the applicable statute of limitations period

                                                 20
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 21 of 40




(the “New Jersey Class”) meet the requirements for certification and maintenance of a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       90.     The unpaid wages at issue in this litigation are “Wages” as defined by N.J.S.A. §

34:11-56(a)(1)(d).

       91.     Defendant is an “Employer” as defined in N.J.S.A. § 34:11-56(a)(1)(g).

       92.     Plaintiff Taneyhill and the New Jersey Class members are “Employees” as defined

by N.J.S.A. § 34:11-56(a)(1)(h).

       93.     Throughout the relevant period, Defendant has been subject to the NJWHL.

       94.     N.J.S.A. § 34:11-56(a)(4) and N.J.A.C. 12:56-3.1 require an employer to pay its

employees the State minimum wage rate3 or the federal minimum wage rate, whichever is greater,

for all hours worked.

       95.     The NJWHL also provides that “Every employer shall pay to each of his employees

wages at a rate of not less than 1½ times such employee’s regular hourly wage for each hour of

working time in excess of 40 hours in any week.” N.J.S.A. § 34:11-56(a)(4).

       96.     N.J.S.A. § 34:11-56(a)(20) requires employers to keep a true and accurate record

of the hours worked by each employee.

       97.     N.J.S.A. § 34:11-56(a)(25) expressly allows private plaintiffs to bring a civil action

to enforce an employer’s failure to comply with the NJWHL’s requirements.

       98.     N.J.S.A. § 34:11-56(a)(25) expressly provides that an agreement between the

employer and employee to work for less than the required minimum wage is not a defense to an

action seeking to recover unpaid minimum wages.



3
        The New Jersey State minimum wage rate is: (1) for the 24-month period beginning January 1,
2015, $8.38 per hour; (2) for the 12-month period beginning January 1, 2017, $8.44 per hour; and (3)
beginning January 1, 2018, $8.60 per hour. See also N.J.A.C. 12:56-3.1.

                                                21
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 22 of 40




       99.     Throughout the relevant period, Defendant was obligated to comply with the

NJWHL’s requirements, Plaintiff Taneyhill and the New Jersey Class members were covered

employees entitled to the NJWHL’s protections, and Plaintiff Taneyhill and the New Jersey Class

members were not exempt from receiving wages required by the NJWHL for any reason.

       100.    Defendant violated the NJWHL and acted with reckless disregard of clearly

applicable NJWHL provisions by knowingly classifying Plaintiff Taneyhill and the New Jersey

Class members as exempt from the NJWHL overtime pay provision despite knowing that its hybrid

productivity point-based wage scheme does not meet either the salary-basis requirement or the fee-

basis requirement. See Garcia v. Freedom Mortg. Corp., 790 F. Supp. 2d 283, 288 n.7 (D.N.J.

2011) (noting that the NJWHL is patterned after the FLSA, and New Jersey courts look to the

FLSA regulations for guidance in regards to exemptions).

       101.    Defendant violated the NJWHL and acted with reckless disregard of clearly

applicable NJWHL provisions by knowingly suffering or permitting Plaintiff Taneyhill and the

New Jersey Class members to regularly work more than 40 hours per week without ensuring they

were paid at an overtime premium rate for all hours beyond 40.

       102.    Defendant violated the NJWHL and acted with reckless disregard of clearly

applicable NJWHL provisions by knowingly failing to pay Plaintiff Taneyhill and the New Jersey

Class members any wages for a wide array of work-related tasks they were required to regularly

perform, including: preparing for patient visits; communicating with patients, physicians and case

managers about scheduling, patient-care and logistical matters; coordinating patient care with

other providers; travelling between patients’ homes; documenting information from patient visits

(“charting”); and ordering, organizing, or retrieving equipment and supplies to be used during their

home visits.



                                                22
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 23 of 40




       103.     Defendant violated the NJWHL and acted with reckless disregard of clearly

applicable NJWHL provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Taneyhill and the New Jersey Class members worked.

       104.     Plaintiff Taneyhill and the New Jersey Class members have been harmed as a direct

and proximate result of the unlawful conduct described here, because they have been deprived of

wages owed for work they performed from which Defendant derived a direct and substantial

benefit.

       105.     Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Taneyhill and the New Jersey Class members all wages mandated by

the NJWHL.

       106.     As a result of Defendant’s violations of the NJWHL, Plaintiff Taneyhill and other

members of the New Jersey Class have suffered harm and are entitled to recoup their unpaid wages

and other losses in an amount to be determined at trial, along with liquidated damages, interest and

reasonable attorneys’ fees and costs.

                               COUNT IV
               MASSACHUSETTS MINIMUM FAIR WAGE LAW
       DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                      UNDER MASSACHUSETTS LAW

       107.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       108.     Plaintiff Levesque and other similarly situated home health Clinicians that currently

work or worked for Defendant in Massachusetts during the applicable statute of limitations period

(the “Massachusetts Class”) meet the requirements for certification and maintenance of a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure.




                                                 23
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 24 of 40




       109.     MMFWL § 1 requires an employer to pay its employees at a State minimum wage,4

and in no case a wage less than $0.50 higher than the effective federal minimum wage, for all

hours worked.

       110.     MMFWL § 1A states that employees shall be paid for all hours worked in excess

of 40 hours per week at a rate not less than 1½ times their regular rate of pay.

       111.     MMFWL § 15 requires employers to keep a true and accurate record of the hours

worked by each employee.

       112.     MMFWL § 1B expressly allows private plaintiffs to bring a civil action to enforce

an employer’s failure to comply with the MMFWL’s requirements.

       113.     MMFWL § 1B expressly provides that an agreement between the employer and

employee to work for less than the required minimum wage is not a defense to an action seeking

to recover unpaid minimum wages.

       114.     Throughout the relevant period, Defendant was obligated to comply with the

MMFWL’s requirements, Plaintiff Levesque and the Massachusetts Class members were covered

employees entitled to the MMFWL’s protections, and Plaintiff Levesque and the Massachusetts

Class members were not exempt from receiving wages required by the MMFWL for any reason.

       115.     Defendant violated the MMFWL and acted with reckless disregard of clearly

applicable MMFWL provisions by knowingly classifying Plaintiff Levesque and the

Massachusetts Class members as exempt from the MMFWL’s overtime pay provision despite

knowing that its hybrid productivity point-based wage scheme does not meet either the salary-

basis requirement or the fee-basis requirement. See Goodrow v. Lane Bryant, Inc., 732 N.E.2d



4
        The Massachusetts Commonwealth minimum wage rate is: (1) for the 12-month period beginning
January 1, 2015, $9.00 per hour; (2) for the 12-month period beginning January 1, 2016, $10.00 per hour;
and (3) beginning January 1, 2018, $11.00 per hour.

                                                  24
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 25 of 40




289, 293–94 (Mass. 2000) (noting that the MMFWL’s exemptions should be interpreted in line

with the FLSA’s exemptions).

       116.    Defendant violated the MMFWL and acted with reckless disregard of clearly

applicable MMWFL provisions by knowingly suffering or permitting Plaintiff Levesque and the

Massachusetts Class members to regularly work more than 40 hours per week without ensuring

they were paid at an overtime premium rate for all hours beyond 40.

       117.    Defendant violated the MMFWL and acted with reckless disregard of clearly

applicable MMFWL provisions by knowingly failing to pay Plaintiff Levesque and the

Massachusetts Class members any wages for a wide array of work-related tasks they were required

to regularly perform, including: preparing for patient visits; communicating with patients,

physicians and case managers about scheduling, patient-care and logistical matters; coordinating

patient care with other providers; travelling between patients’ homes; documenting information

from patient visits (“charting”); and ordering, organizing, or retrieving equipment and supplies to

be used during their home visits.

       118.    Defendant violated the MMFWL and acted with reckless disregard of clearly

applicable MMFWL provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Levesque and the Massachusetts Class members worked.

       119.    Plaintiff Levesque and the Massachusetts Class members have been harmed as a

direct and proximate result of the unlawful conduct described here, because they have been

deprived of wages owed for work they performed from which Defendant derived a direct and

substantial benefit.




                                                25
          Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 26 of 40




          120.   Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Levesque and the Massachusetts Class members all wages mandated

by the MMFWL.

          121.   As a result of Defendant’s violations of the MMFWL, Plaintiff Levesque and other

members of the Massachusetts Class have suffered harm and are entitled to recoup their unpaid

wages and other losses in an amount to be determined at trial, along with treble damages as

liquidated damages, interest and reasonable attorneys’ fees and costs.

                               COUNT V
                    MARYLAND WAGE AND HOUR LAW
       DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                        UNDER MARYLAND LAW

          122.   Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

          123.   Plaintiff Magee and other similarly situated home health Clinicians that currently

work or worked for Defendant in Maryland during the applicable statute of limitations period (the

“Maryland Class”) meet the requirements for certification and maintenance of a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

          124.   The unpaid wages at issue in this litigation are “Wages” as defined by MWHL § 3-

401(d).

          125.   Defendant is an “Employer” as defined in MWHL § 3-401(b).

          126.   MWHL § 3-413 requires an employer to pay its employees the State minimum

wage rate5 or the federal minimum wage rate, whichever is greater, for all hours worked.


5
        The State minimum wage rate is: (1) for the 6-month period beginning January 1, 2015, $8.00 per
hour; (2) for the 12-month period beginning July 1, 2015, $8.25 per hour; (3) for the 12-month period
beginning July 1, 2016, $8.75 per hour; (4) for the 12-month period beginning July 1, 2017, $9.25 per hour;
and (5) beginning July 1, 2018, $10.10 per hour. MWHL § 3-413. In Montgomery County, Maryland, the
minimum wage rate is: (1) for the 12-month period beginning July 1, 2017, $11.50 per hour; and (2)

                                                    26
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 27 of 40




       127.    MWHL § 3-415 states that employees shall be paid for all hours worked in excess

of 40 hours per week at a rate not less than 1½ times their regular rate of pay.

       128.    MWHL § 3-420 states that employees shall be paid for all hours worked in excess

of 60 hours per week at a rate not less than 1½ times their regular rate of pay even if they are

otherwise exempt from the overtime provisions of the FLSA.

       129.    MWHL § 3-424 requires employers to keep a true and accurate record of the hours

worked by each employee.

       130.    MWHL § 3-427(a) expressly allows private plaintiffs to bring a civil action to

enforce an employer’s failure to comply with the MWHL’s requirements.

       131.    MWHL § 3-427(c) expressly provides that an agreement between the employer and

employee to work for less than the required minimum wage is not a defense to an action seeking

to recover unpaid minimum wages.

       132.    Throughout the relevant period, Defendant was obligated to comply with the

MWHL’s requirements, Plaintiff Magee and the Maryland Class members were covered

employees entitled to the MWHL’s protections, and Plaintiff Magee and the Maryland Class

members were not exempt from receiving wages required by the MWHL for any reason.

       133.    Defendant violated the MWHL and acted with reckless disregard of clearly

applicable MWHL provisions by knowingly classifying Plaintiff Magee and the Maryland Class

members as exempt from the MWHL’s overtime pay provision despite knowing that its hybrid

productivity point-based wage scheme does not meet either the salary-basis requirement or the fee-

basis requirement. See Williams v. Genex Svcs., LLC, 809 F.3d 103, 105 n.2 (noting that the


beginning July 1, 2018, $12.00 per hour (if 50 or less employees) and $12.25 per hour (if 51 or more
employees). Montgomery County Code, ch. 27, art. XI. In Prince George’s County, Maryland, the
minimum wage rate is: (1) for the 12-month period beginning October 1, 2016, $10.75 per hour; and (2)
beginning October 1, 2017, $11.50 per hour. Prince George’s County Code, Labor Code, subtit. 13A.

                                                 27
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 28 of 40




requirements for the professional exemption under the MWHL “has the meaning stated in [the

FLSA].”) (citing Md. Code Regs. 09.12.41.17)

       134.    Defendant violated the MWHL and acted with reckless disregard of clearly

applicable MWHL provisions by knowingly suffering or permitting Plaintiff Magee and the

Maryland Class members to regularly work more than 40 hours per week without ensuring they

were paid at an overtime premium rate for all hours beyond 40.

       135.    Defendant violated the MWHL and acted with reckless disregard of clearly

applicable MWHL provisions by knowingly failing to pay Plaintiff Magee and the Maryland Class

members any wages for a wide array of work-related tasks they were required to regularly perform,

including: preparing for patient visits; communicating with patients, physicians and case managers

about scheduling, patient-care and logistical matters; coordinating patient care with other

providers; travelling between patients’ homes; documenting information from patient visits

(“charting”); and ordering, organizing, or retrieving equipment and supplies to be used during their

home visits.

       136.    Defendant violated the MWHL and acted with reckless disregard of clearly

applicable MWHL provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Magee and the Maryland Class members worked.

       137.    Plaintiff Magee and the Maryland Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of wages

owed for work they performed from which Defendant derived a direct and substantial benefit.

       138.    Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Magee and the Maryland Class members all wages mandated by the

MWHL.



                                                28
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 29 of 40




       139.     As a result of Defendant’s violations of the MWHL, Plaintiff Magee and other

members of the Maryland Class have suffered harm and are entitled to recoup their unpaid wages

and other losses in an amount to be determined at trial, along with liquidated damages, interest and

reasonable attorneys’ fees and costs.

                               COUNT VI
       COLORADO MINIMUM WAGE ACT AND MINIMUM WAGE ORDER 34
       DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                        UNDER COLORADO LAW

       140.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       141.     Plaintiff Kramer and other similarly situated home health Clinicians that currently

work or worked for Defendant in Colorado during the applicable statute of limitations period (the

“Colorado Class”) meet the requirements for certification and maintenance of a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       142.     The unpaid wages at issue in this litigation are “Wages” as defined by 7 C.C.R.

1103-1 § 2.

       143.     Defendant is an “Employer” as defined in 7 C.C.R. 1103-1 § 2.

       144.     Plaintiff Kramer and the Colorado Class members are “Employees” as defined by

7 C.C.R. 1103-1 § 2.

       145.     CO Rev. Stat. § 8-6-104 and 8-6-106, as well as the applicable enabling Regulations

found at 7 C.C.R. 1103-1 § 3 require employers to pay their employees an adequate minimum

wage6 for all hours worked.



6
        The State minimum wage is: (1) for the 12-month period beginning January 1, 2015, $8.23 per
hour; (2) for the 12-month period beginning January 1, 2016, $8.31 per hour; (3) for the 12-month period
beginning January 1, 2017, $9.30 per hour; and (4) for the 12-month period beginning January 1, 2018,
$10.20 per hour.

                                                  29
        Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 30 of 40




        146.    CO Rev. Stat. § 8-6-104 and the applicable enabling Regulations found at 7 C.C.R.

1103-1 § 4 state that employees shall be paid for all hours worked in excess of 40 hours per week

at a rate not less than 1½ times their regular rate of pay.

        147.    7 C.C.R. 1103-1 § 12 requires employers to keep a true and accurate record of the

hours worked by each employee.

        148.    CO Rev. Stat. § 8-6-117 expressly allows private plaintiffs to bring a civil action to

enforce an employer’s failure to comply with the CMWA’s requirements.

        149.    CO Rev. Stat. § 8-6-117 expressly provides that an agreement between the

employer and employee to work for less than the required minimum wage is not a defense to an

action seeking to recover unpaid minimum wages.

        150.    Throughout the relevant period, Defendant was obligated to comply with the

CMWA’s requirements, Plaintiff Kramer and the Colorado Class members were covered

employees entitled to the CMWA’s protections, and Plaintiff Kramer and the Colorado Class

members were not exempt from receiving wages required by the CMWA for any reason.

        151.    Defendant violated the CMWA and acted with reckless disregard of clearly

applicable CMWA provisions by knowingly classifying Plaintiff Kramer and the Colorado Class

members as exempt from the CMWA’s overtime pay provision despite knowing that its hybrid

productivity point-based wage scheme does not meet the salary-basis requirements of the CMWA.

See, e.g., 7 C.C.R. 1103-1 § 5(c) (to qualify under the Professional Exemption, the employee must

be “a salaried individual employed in a field of endeavor…”) (emphasis added).7




7
        7 C.C.R. 1103-1 § 5(c) provides that the salary basis requirements for a professional exemption do
not apply to doctors, lawyers, teachers, and employees in highly technical computer occupations earning at
least $27.63 per hour. Because Plaintiff Kramer and the Colorado Class are not included in this exception,
Defendant must prove that Plaintiff Kramer and the Colorado Class are paid on a salary basis.

                                                   30
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 31 of 40




       152.    Defendant violated the CMWA and acted with reckless disregard of clearly

applicable CMWA provisions by knowingly suffering or permitting Plaintiff Kramer and the

Colorado Class members to regularly work more than 40 hours per week without ensuring they

were paid at an overtime premium rate for all hours beyond 40.

       153.    Defendant violated the CMWA and acted with reckless disregard of clearly

applicable CMWA provisions by knowingly failing to pay Plaintiff Kramer and the Colorado Class

members any wages for a wide array of work-related tasks they were required to regularly perform,

including: preparing for patient visits; communicating with patients, physicians and case managers

about scheduling, patient-care and logistical matters; coordinating patient care with other

providers; travelling between patients’ homes; documenting information from patient visits

(“charting”); and ordering, organizing, or retrieving equipment and supplies to be used during their

home visits.

       154.    Defendant violated the CMWA and acted with reckless disregard of clearly

applicable CMWA provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Kramer and the Colorado Class members worked.

       155.    Plaintiff Kramer and the Colorado Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of wages

owed for work they performed from which Defendant derived a direct and substantial benefit.

       156.    Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Kramer and the Colorado Class members all wages mandated by the

CMWA.

       157.    As a result of Defendant’s violations of the CMWA, Plaintiff Kramer and other

members of the Colorado Class have suffered harm and are entitled to recoup their unpaid wages



                                                31
          Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 32 of 40




and other losses in an amount to be determined at trial, along with liquidated damages, interest and

reasonable attorneys’ fees and costs.

                                   COUNT VII
                           ARIZONA WAGE STATUTE
                  DEFENDANT’S FAILURE TO PAY OVERTIME WAGES
                             UNDER ARIZONA LAW

          158.   Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

          159.   Plaintiff Neal and other similarly situated home health Clinicians that currently

work or worked for Defendant in Arizona during the applicable statute of limitations period (the

“Arizona Class”) meet the requirements for certification and maintenance of a class action

pursuant to Rule 23 of the Federal Rules of Civil Procedure.

          160.   The unpaid wages at issue in this litigation are “Wages” as defined by A.R.S. § 23-

350(7).

          161.   Defendant is an “Employer” as defined in A.R.S. § 23-350(3).

          162.   Plaintiff Neal and the Arizona Class members are “Employees” as defined by

A.R.S. § 23-350(2).

          163.   A.R.S. §23-351(A) provides, in relevant part, that employers must designate “two

or more days in each month, not more than sixteen days apart, as fixed paydays for payment of

wages to the employees.”

          164.   A.R.S. § 23-351(C) provides, in relevant part, that employers must pay employees

all wages due to the employee on each regular payday.

          165.   A.R.S. § 23-351(C)(3) further provides, “Overtime or exception pay shall be paid

no later than sixteen days after the end of the most recent pay period.”

          166.   A.R.S. § 23-352 provides, in relevant part:

                                                 32
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 33 of 40




       No employer may withhold or divert any portion of an employee’s wages unless
       one of the following applies:
       (1) The employer is required or empowered to do so by state or federal law;
       (2) The employer has prior written authorization from the employee. An employer
       shall not withhold wages under a written authorization from the employee past the
       date specified by the employee in a written revocation of the authorization, unless
       the withholding is to resolve a debt or obligation to the employer or a court orders
       otherwise; and
       (3) There is a reasonable good faith dispute as to the amount of wages due,
       including the amount of any counterclaim or any claim of debt, reimbursement,
       recoupment or set-off asserted by the employer against the employee.”

       167.   A.R.S. § 23-355(A) provides that if an employer, in violation of the AWS,

fails to timely pay wages due, the employee may recover in a civil action against an

employer or former employer an amount that is treble the amount of unpaid wages.

       168.   A.R.S. § 23-355 expressly allows private plaintiffs to bring a civil action to

enforce an employer’s failure to comply with the AWS’s requirements.

       169.   Throughout the relevant period, Defendant was obligated to comply with the

AWS’s requirements, Plaintiff Neal and the Arizona Class members were covered employees

entitled to the AWS’s protections, and Plaintiff Neal and the Arizona Class members were not

exempt from receiving wages required by the AWS for any reason.

       170.   Defendant violated the AWS and acted with reckless disregard of clearly applicable

AWS provisions by knowingly classifying Plaintiff Neal and the Arizona Class members as

exempt under the FLSA which has resulted in an underpayment of wages and violation of the

AWS including the requirement that Defendant properly pay Plaintiff Neal and the Arizona Class

members all wages due.

       171.   Defendant violated the AWS and acted with reckless disregard of clearly

applicable AWS provisions by knowingly failing to pay Plaintiff Neal and the Arizona

Class members all wages due including those for a wide array of work-related tasks they

                                               33
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 34 of 40




were required to regularly perform, including: preparing for patient visits; communicating

with patients, physicians and case managers about scheduling, patient-care and logistical

matters; coordinating patient care with other providers; travelling between patients’ homes;

documenting information from patient visits (“charting”); and ordering, organizing, or

retrieving equipment and supplies to be used during their home visits.

       172.     Defendant violated the AWS and acted with reckless disregard of clearly applicable

AWS provisions by knowingly failing to create or maintain accurate records of the time Plaintiff

Neal and the Arizona Class members worked.

       173.     Plaintiff Neal and the Arizona Class members have been harmed as a direct and

proximate result of the unlawful conduct described here, because they have been deprived of wages

owed for work they performed from which Defendant derived a direct and substantial benefit.

       174.     As a result of Defendant’s violations of the AWS, Plaintiff Neal and other

members of the Arizona Class have suffered harm and are entitled to recoup their unpaid

wages, with prejudgment interest thereon, and treble the amount of such wages, together

with reasonable attorneys’ fees and costs, pursuant to A.R.S. § 23-355.

                              COUNT VIII
                NORTH CAROLINA WAGE AND HOUR ACT
       DEFENDANT’S FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                     UNDER NORTH CAROLINA LAW

       175.     Each of the preceding paragraphs is incorporated by reference as though fully set

forth herein.

       176.     Plaintiff Marshall and other similarly situated home health Clinicians that currently

work or worked for Defendant in North Carolina during the applicable statute of limitations period




                                                 34
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 35 of 40




(the “North Carolina Class”) meet the requirements for certification and maintenance of a class

action pursuant to Rule 23 of the Federal Rules of Civil Procedure.

       177.    The unpaid wages at issue in this litigation are “Wages” as defined by NCWHA §

95-25.2(16).

       178.    Defendant is an “Employer” as defined in NCWHA § 95-25.2(5).

       179.    Plaintiff Marshall and the North Carolina Class members are “Employees” as

defined by NCWHA § 95-25.2(4).

       180.    NCWHA § 95-25.3(a) requires an employer to pay its employees wages of at least

the federal minimum wage rate for all hours worked.

       181.    NCWHA § 95-25.4(a) states that employees shall be paid for all hours worked in

excess of 40 hours per week at a rate not less than 1½ times their regular rate of pay.

       182.    NCWHA § 95-25.15(b) requires employers to keep a true and accurate record of

the hours worked by each employee.

       183.    NCWHA § 95-25.6 makes it unlawful for an employer to require or permit an

employee to work without paying compensation for all hours worked.

       184.    NCWHA § 95-25.22(b) expressly allows private plaintiffs to bring a civil action to

enforce an employer’s failure to comply with the NCWHA’s requirements.

       185.    Throughout the relevant period, Defendant was obligated to comply with the

NCWHA’s requirements, Plaintiff Marshall and the North Carolina Class members were covered

employees entitled to the NCWHA’s protections, and Plaintiff Marshall and the North Carolina

Class members were not exempt from receiving wages required by the NCWHA for any reason.

       186.    Defendant failed to pay Plaintiff Marshall and the North Carolina Class members

all accrued wages on the employees’ regular paydays for all hours worked.



                                                35
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 36 of 40




       187.    Defendant violated the NCWHA and acted with reckless disregard of clearly

applicable NCWHA provisions, including but not limited to NCWHA § 95-25.6 and § 95-25.7, by

knowingly classifying Plaintiff Marshall and the North Carolina Class members as exempt from

the NCWHA’s overtime pay provision despite knowing that its hybrid productivity point-based

wage scheme does not meet either the salary-basis requirement or the fee-basis requirement. See

Massie v. Bd. Of Trustees, Haywood Cmty. Coll., 357 F. Supp. 2d 878, 881 (W.D.N.C. 2005)

(noting that the professional exemption under the NCWHA is defined in the same manner as the

FLSA) (citing NCWHA § 95-25.14(b)(4)).

       188.    Defendant violated the NCWHA and acted with reckless disregard of clearly

applicable NCWHA provisions by knowingly suffering or permitting Plaintiff Marshall and the

North Carolina Class members to regularly work more than 40 hours per week without ensuring

they were paid at an overtime premium rate for all hours beyond 40.

       189.    Defendant violated the NCWHA and acted with reckless disregard of clearly

applicable NCWHA provisions by knowingly failing to pay Plaintiff Marshall and the North

Carolina Class members any wages for a wide array of work-related tasks they were required to

regularly perform, including: preparing for patient visits; communicating with patients, physicians

and case managers about scheduling, patient-care and logistical matters; coordinating patient care

with other providers; travelling between patients’ homes; documenting information from patient

visits (“charting”); and ordering, organizing, or retrieving equipment and supplies to be used

during their home visits.

       190.    Defendant violated the NCWHA and acted with reckless disregard of clearly

applicable NCWHA provisions by knowingly failing to create or maintain accurate records of the

time Plaintiff Marshall and the North Carolina Class members worked.



                                                36
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 37 of 40




       191.    Defendant has no good faith justification or defense for the conduct detailed above,

or for failing to pay Plaintiff Marshall and the North Carolina Class members all wages mandated

by the NCWHA.

       192.    Plaintiff Marshall and the North Carolina Class members have sustained losses in

compensation as a proximate result of Defendant’s violations of the NCWHA. Accordingly,

Plaintiff Marshall, on behalf of herself and the North Carolina Class members, seeks damages in

the amount of their unpaid earned compensation, plus liquidated damages and interest at the legal

rate set forth in NCHWA § 95-25.22(a) and (a)(1).

       193.    Plaintiff Marshall, on behalf of herself and the North Carolina Class members,

seeks recovery of hre attorneys’ fees and costs, as provided by the NCWHA § 95-25.22.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, by and

through their attorneys, demand judgment against Defendant, and in favor of the Plaintiffs and all

others similarly situated, for a sum that will properly, adequately, and completely compensate

Plaintiffs and all others similarly situated for the nature, extent, and duration of their damages, the

costs of this action, and as follows:

           A. approve this matter to proceed as a collective action with respect to Count
              I;

           B. approve this matter to proceed as a class action with respect to Counts II
              through VIII;

           C. appoint Stephan Zouras, LLP to serve as Class and Collective Counsel;

           D. award judgment in favor of Plaintiff Higgins and against Defendant for an
              amount equal to Plaintiff Higgins’s and the FLSA Class members’ unpaid
              overtime compensation;

           E. award judgment in favor of Plaintiffs and against Defendant for an amount
              equal to Plaintiffs’ and Class members’ unpaid wages pursuant to the
              applicable wage rates under each State’s law;

                                                  37
Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 38 of 40




  F. declare that Defendant’s violations of the FLSA and each State’s wage and
     hour laws were willful;

  G. award Plaintiff Higgins and members of the FLSA Class liquidated
     damages in accordance with the FLSA;

  H. award Plaintiffs and members of each State Class liquidated damages in
     accordance with each applicable State’s statutory provisions;

  I. award prejudgment interest for the FLSA claims (to the extent that
     liquidated damages are not awarded);

  J. award prejudgment interest for all state-law statutory wage claims (even if
     liquidated damages are awarded);

  K. certify this action as a class action pursuant to Rule 23(a) and (b) of the
     Federal Rules of Civil Procedure and certify each State Class set forth
     above;

  L. grant Plaintiffs leave to assert claims for punitive damages as required under
     each applicable state law;

  M. award punitive damages to Plaintiffs and each State Class to the extent
     permitted by the respective State’s law;

  N. declare and find that Defendant willfully violated all applicable record
     keeping statutes;

  O. issue all appropriate injunctive relief to prevent Defendant from violating
     the applicable and respective state-law statutory obligations, with ongoing
     oversight and continuing jurisdiction of the Court as needed, including
     requiring Defendant to pay for an audit of its record-keeping system;

  P. award Plaintiff Higgins reasonable attorneys’ fees and all costs of the
     collective action, to be paid by Defendant, in accordance with the FLSA;

  Q. award Plaintiffs reasonable attorneys’ fees and all costs of each State Class
     action, to be paid by Defendant, in accordance with each applicable State’s
     law;

  R. award pre- and post-judgment interest and court costs as further allowed by
     law;

  S. award a reasonable service award for each Plaintiff to compensate them for
     the time and effort spent protecting the interests of other Clinicians, and the
     risks they have undertaken;



                                       38
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 39 of 40




           T. grant Plaintiffs and each State Class leave to add additional plaintiffs by
              motion, the filing of written consent forms, or any other method approved
              by the Court;

           U. provide additional general and equitable relief to which Plaintiffs and each
              State Class may be entitled; and,

           V. provide further relief as the Court deems just and equitable.

                              DEMAND FOR A JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury.



Dated: December 2, 2019                             Respectfully submitted,

                                                    /s/ James B. Zouras
                                                    James B. Zouras (pro hac vice)
                                                    Ryan F. Stephan (pro hac vice)
                                                    Teresa M. Becvar (pro hac vice)
                                                    STEPHAN ZOURAS, LLP
                                                    100 N Riverside Plaza, Suite 2150
                                                    Chicago, IL 60606
                                                    (312) 233-1550
                                                    (312) 233-1560 f

                                                    David J. Cohen
                                                    STEPHAN ZOURAS, LLP
                                                    604 Spruce Street
                                                    Philadelphia, PA 19106
                                                    (215) 873-4836

                                                    Attorneys for Plaintiffs




                                               39
       Case 3:16-cv-02382-JPW Document 132 Filed 12/02/19 Page 40 of 40




                              CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on December 2, 2019, I filed the attached with the Clerk

of the Court using the ECF system, which will send such filing to all attorneys of record.


                                                              /s/ James B. Zouras




                                                40
